Citation Nr: 0028960	
Decision Date: 11/02/00    Archive Date: 11/09/00

DOCKET NO.  98-13 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to effective date earlier than May 2,1991, 
for the award of service connection for PTSD.

2.  Entitlement to an initial disability evaluation in excess 
of 70 percent for post-traumatic stress disorder (PTSD).

3.  Entitlement to service connection for hypertension with 
post-operative residuals of right hypertensive hemorrhage, 
claimed as secondary to service-connected PTSD.


REPRESENTATION

Appellant represented by:	Karen S. Davis


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to March 
1970.

The instant appeal arose from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
New Orleans, Louisiana.  The Board of Veterans' Appeals 
(Board) notes that the veteran also initiated an appeal as to 
a lung disorder claimed as secondary to exposure to 
herbicides; however, that issue was withdrawn in a written 
statement dated March 6, 2000.  38 C.F.R. § 20.204 (1999).

As explained below, in light of the United States Court of 
Appeals for Veterans Claims (Court) decision in Fenderson v. 
West, 12 Vet. App. 119 (1999), the Board has recharacterized 
the first issue on appeal as stated on the cover page of this 
decision.

The veteran and his representative, in various correspondence 
with the RO, seems to have raised claims to reopen claims for 
service connection for decreased eyesight and hearing loss; a 
claim for service connection for teeth secondary to 
medication taken for service-connected disabilities; claims 
for certificates of eligibility for assistance in acquiring 
specially adapted housing and in acquiring an automobile or 
other conveyance with adaptive equipment therefor; a claim 
for entitlement to vocational rehabilitation benefits; and a 
claim for entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151.  Since these issues have not been 
developed by the RO, they are referred to the RO for 
appropriate action. 


FINDINGS OF FACT

1.  The veteran was separated from active military service in 
March 1970.

2.  A claim for service connection for PTSD was not received 
by the RO prior to May 2, 1991.

3.  The appellant's service-connected PTSD is currently 
manifested by symptoms such as gross impairment of short-term 
memory, moderate to severe levels of anxiety, somatic 
preoccupation, feelings of helplessness, and irritability, 
rendering him demonstrably unable to obtain or retain 
employment.

4.  The currently diagnosed hypertension with post-operative 
residuals of right hypertensive hemorrhage is not 
attributable to either the veteran's service-connected PTSD 
or his period of active service.


CONCLUSIONS OF LAW

1.  The requirements for an effective date prior to May 2, 
1991, for the grant of service connection for PTSD have not 
been met.  38 U.S.C.A. § 5110 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.400 (1999).

2.  The criteria for an evaluation of 100 percent for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5107(b), 7104, 7105 
(West 1991); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.130, 
Diagnostic Code 9411 (1999); 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996).

3.  Hypertension with post-operative residuals of right 
hypertensive hemorrhage is not due to or the result of 
service-connected PTSD and was not incurred as a result of 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that under VA 
regulations, there is a 90-day period - "following mailing 
of notice to [an appellant and his or her representative] 
that an appeal has been certified to the Board for appellate 
review and that the appellate record has been transferred to 
the Board, or until the date the appellate decision is 
promulgated by the Board . . . whichever comes first" -- 
during which an appellant may submit additional evidence to 
the Board.  38 C.F.R. § 20.1304(a) (1999).  If additional 
evidence is submitted after that time, the Board may not 
accept such evidence except when appellant demonstrates on 
motion that there was good cause for the delay.  38 C.F.R. 
§ 20.1304(b) (1999).  Any pertinent evidence accepted at the 
Board without the benefit of RO consideration must be 
accompanied by a written waiver.  38 C.F.R. § 20.1304(c) 
(1999).

The record reveals that the claims folders were transferred 
to the Board on September 27, 1999.  The veteran and his 
representative have made numerous submissions of additional 
argument and evidence since February 2000.  Under the 
regulations, the Board would ordinarily have no basis for 
accepting the additional evidence received, as here, after 
the expiration of the 90-day period.  However, in this case, 
although there is evidence that the claims file was 
transferred to the Board, there is no evidence of 
certification to the Board and there is no evidence that the 
veteran was notified of certification or transfer or evidence 
of the date of the mailing of that notice because a copy of a 
notification letter to him is not of record.  38 C.F.R. 
§§ 19.36, 20.1304(a) (1999).  

The right to initial review of these documents by the RO was 
waived in an August 2000 written statement, so the case will 
not be referred to the RO.  38 C.F.R. § 20.1304(c) (1999).  
In any event, referral would not be warranted as to the 
increased rating claim as this decision grants the maximum 
benefits allowed pursuant to that claim.

I.  PTSD

A.  Earlier effective date

Initially, the Board notes that the additional evidence 
received by the Board after the transfer of the veteran's 
claims folders from the RO is not pertinent to the earlier 
effective date claim.  38 C.F.R. § 20.1304(c) (1999).

The statutory provisions for the determination of the 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110 (West 1991 & Supp. 1999).  Unless 
specifically provided otherwise, the effective date of an 
award based on an original claim shall be fixed in accordance 
with the facts found but shall not be earlier than the date 
of receipt of an application therefor.  38 U.S.C.A. § 5110(a) 
(West 1991).  However, if the application is received within 
one year from the date of discharge or release from service, 
the effective date of an award for disability compensation to 
the veteran shall be the day following the date of discharge 
or release.  38 U.S.C.A. § 5110(b)(1) (West 1991).  See 
Wright v. Gober, 10 Vet. App. 343, 346-48 (1997); see also 
38 C.F.R. § 3.400(b)(2) (1999).  Generally, a specific claim 
in the form prescribed by VA must be filed in order for VA 
benefits to be paid.  See 38 C.F.R. §§ 3.160(b), 3.151(a) 
(1999).  Under certain circumstances, VA medical records may 
constitute an informal claim for increase or to reopen a 
compensation claim under 38 C.F.R. § 3.157 (1999), but this 
provision is not for application in an initial compensation 
claim for a disability.

The veteran's DD Form 214 indicates that he was separated 
from active military service on March 18, 1970.  His initial 
claim for benefits, VA Form 21-526, was received by the New 
Orleans RO on May 2, 1991, and the Board observes that no 
submissions were received prior to that date indicating that 
the veteran sought service connection for PTSD.  The RO 
granted service connection for PTSD in a July 1997 rating 
decision which assigned an effective date of February 19, 
1992, the date the RO received the veteran's written 
statement specifically requesting service connection for 
PTSD.  In an April 1998 rating decision, the RO granted an 
earlier effective date of the award, to May 2, 1991, the date 
the original claim for benefits was received.

The Board has considered the arguments of the veteran's 
representative.  Essentially, she contends that an earlier 
effective date of 1970 is warranted as the stressors which 
led to the diagnosis of PTSD occurred in February 1970.  
However, as noted above, a review of the veteran's claims 
file indicates that there is no record of a claim for service 
connection for PTSD prior to May 2, 1991.

Since the veteran submitted his application more than one 
year after his separation from service on March 18, 1970, the 
law provides that the earliest effective date that can be 
assigned for his award of service connection for PTSD, is May 
2, 1991.  Therefore, it is the conclusion of the Board that 
the preponderance of the evidence is against the veteran's 
claim for an earlier effective date.

B.  Appropriate rating

The veteran has requested a higher initial rating for his 
service-connected PTSD.  The Board finds that the duty to 
assist has been satisfied.  VA examinations, VA treatment 
records, and private medical records have been associated 
with the claims folder.  The Board is satisfied that all 
relevant facts have been properly and sufficiently developed.

The Board has reviewed all the evidence of record, including 
service medical and administrative records, private and VA 
treatment records dated from 1984 to 2000, a report from the 
United States Armed Services Center for Research of Unit 
Records (USASCRUR), numerous medical and newspaper articles, 
lay statements, and written statements and hearing testimony 
provided by the veteran and his wife.  Service medical 
records show that the veteran served in Vietnam from March 
19, 1968, to March 18, 1970, and he received the Bronze Star 
Medal.  The veteran reported numerous stressors concerning 
his service in Vietnam, and the USASCRUR and service morning 
reports confirmed that two members of the veteran's unit were 
killed in action in Vietnam.  Following service, the veteran 
worked for many years on horse farms.

In December 1990 the veteran had a right intracerebral 
hypertensive hemorrhage which resulted in left hemiparesis.  
Prior to the cerebral hemorrhage, he was employed in a 
sawmill.  An April 1992 VA examination report noted that the 
diagnostic formulation was eventually determined to be severe 
organic affective disorder.  An April 1992 VA psychological 
examination indicated that the veteran had post-traumatic 
stress secondary to Vietnam which continued to contribute to 
his clinical picture.  A private physician, Dr. Goodin, also 
indicated that the veteran had PTSD.  A July 1994 private 
psychological evaluation reported that the veteran had 
organic brain syndrome and that PTSD could not be ruled out.

An August 1995 written statement prepared by M. G. Buck, 
M.D., one of the veteran's private physicians, stated that 
the veteran had a large cognitive deficit, a seizure 
disorder, organic brain syndrome and a history of 
hypertension and organic brain disease.  Dr. Buck stated that 
the veteran was wheelchair-bound and resided in a private 
nursing home.  As a result of the veteran's medical problems, 
Dr. Buck stated that the veteran was mentally incompetent to 
make intelligent decisions on his own behalf.

An August 1996 VA PTSD examination diagnosed PTSD and noted 
that the veteran had been unable to work since his cerebral 
hemorrhage in 1990.  The Global Assessment of Functioning 
score was 35.  He received service connection for PTSD in a 
July 1997 rating decision, and a 70 percent disability 
evaluation was assigned.

A November 1997 VA mental disorders examination noted that 
the veteran was a resident at the VA nursing home facility 
connected with the Alexandria, Louisiana VA Medical Center 
(MC).  During the examination, the veteran appeared to be 
trying to minimize his emotional and psychological anomalies.  
His speech was noted to be slurred.  His short-term memory 
was noted to be grossly impaired.  The examiner indicated 
that the veteran's symptomatology included anxiety, somatic 
preoccupation, and feelings of helplessness.

Diagnostic and psychological testing included the Minnesota 
Multiphasic Personality Inventory (MMPI).  The MMPI results 
were thought to be valid and indicated a prepsychotic state 
of major affective disorder.  The results also showed 
moderate to severe levels of anxiety which would make simple, 
routine life tasks difficult.  Phobias, compulsions, and 
excessive ruminations were characteristics of individuals 
with testing results like the veteran's.  The testing 
indicated that suicidal preoccupation should be ruled out.  
Further reality testing was suggested, and an affect disorder 
was suspected.  Antipsychotic and antidepressive medications 
should be further considered.  

The veteran's competency to manage and direct his own 
financial affairs was considered marginal.  The diagnoses 
were a mood disorder secondary to his cerebrovascular 
accident and PTSD.  His GAF score at the time of the 
examination was 45, with a high of 55 in the past year.  The 
GAF score for PTSD separately at the time of the examination 
was 55, with a high of 55 in the past year.  Another December 
1997 VA examination concluded that the veteran was not able 
to work. 

After reviewing the medical evidence of record, the Board 
finds that separating the veteran's service-connected PTSD 
symptomatology from his nonservice-connected mental 
disorder(s) resulting from the cerebral hemorrhage to a 
reasonable degree of medical certainty is not feasible.  The 
April 1992 VA examination report noted that the diagnostic 
formulation was "clouded" by the cerebral hemorrhage.  The 
August 1996 VA examination report stated that PTSD 
symptomatology "was made worse by the stroke, but was 
present before that."  The examiner noted that "it is 
difficult to separate the effects of the stroke with the PTSD 
. . . ."  In October 1997, Dr. Buck opined in a written 
statement that there was a "strong correlation" between the 
veteran's PTSD and his other medical disorders, including the 
cognitive deficits that were residuals of the cerebral 
hemorrhage.  The November 1997 VA examiner concluded that 
"how [the nonservice-connected mood disorder] reacts and 
interrelates with the PTSD cannot be estimated other than the 
fact that it adds to an[d] further complicates this veteran's 
feelings of hopelessness, depression, and anxiety."  
Accordingly, resolving reasonable doubt in the veteran's 
favor, the Board will regard all psychiatric disability as 
resulting from the presently service-connected PTSD.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998).

Under the laws administered by VA, disability ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  The 
Board must consider the history of the veteran's injury, as 
well as the current clinical manifestations of its residuals 
and the overall effect that the disability has on the earning 
capacity of the veteran.  38 C.F.R. § 4.2 (1999).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (1999).  
Otherwise, the lower rating will be assigned.  Id.

Prior to November 7, 1996, PTSD was evaluated using criteria 
from the general rating formula for psychoneurotic disorders.  
38 C.F.R. § 4.132, Diagnostic Code 9411 (1999).  Under this 
formula, a 70 percent rating is warranted where the ability 
to establish and maintain effective or favorable 
relationships with people is severely impaired and 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  A 100 percent (total) disability rating 
is assigned where the attitudes of all contacts except the 
most intimate are so adversely affected as to result in 
virtual isolation in the community; or where there exists 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior; or where the individual is demonstrably 
unable to obtain or retain employment.  A 100 percent 
evaluation may be assigned under the above rating criteria as 
long as the veteran meets one of three listed criteria: total 
isolation, gross repudiation of reality, and/or 
unemployability.  See 38 C.F.R. § 4.132, Diagnostic Code 
9411; Johnson v. Brown, 7 Vet. App. 95, 96 (1994); see also 
38 C.F.R. § 4.21.

Under the rating criteria presently in effect (contained in 
38 C.F.R. § 4.130, Diagnostic Code 9411, as revised), PTSD is 
evaluated using criteria from the general rating formula for 
mental disorders.  Under the new criteria, a 70 percent 
rating is warranted where there is occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation, obsessional rituals which 
interfere with routine activities, speech intermittently 
illogical, obscure or irrelevant, near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively, impaired impulse control (such 
as unprovoked irritability with periods of violence), spatial 
disorientation, neglect of personal appearance and hygiene, 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting), and inability to maintain 
effective relationships.  A 100 percent rating is appropriate 
in those cases where there is total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting one's self or others, intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene), disorientation to 
time or place, and memory loss for names of close relatives, 
one's own occupation or one's own name.

Where the law or regulations governing a claim change while 
the claim is pending, the version most favorable to the 
claimant applies, absent congressional intent to the 
contrary.  See Karnas v Derwinski, 1 Vet. App. 308, 312-313 
(1991).  The VA General Counsel has addressed the retroactive 
applicability of revised Rating Schedule criteria to 
increased rating claims and has determined that in such 
circumstances as those presented here, the Board should first 
determine whether the amended regulation is more favorable to 
the claimant.  VAOPGCPREC 3-2000.  As the application the old 
version of the regulation to the facts of the case results in 
a fully favorable decision on this issue, the Board deems 
that the old provisions are more favorable.  Inasmuch as the 
decision below results in an award of the maximum benefit 
available, analysis of the claim under the current rating 
criteria for PTSD or consideration of the provisions 
providing for assignment of an extra-schedular evaluation, is 
unnecessary.  See 38 C.F.R. §§ 3.321(b)(1); 4.125-4.130 
(1999).

In this instance, the veteran's claim for PTSD was initiated 
under the "old" criteria.  The rating decisions, the 
statement of the case (SOC) provided to the veteran relied on 
the "new" criteria.  Before the Board may proceed, it must 
determine whether VA's failure to have provided the veteran 
with a copy of the pre-November 1996 regulations has 
prejudiced the veteran in the course of his appeal.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).  As the 
Board's decision is fully favorable to the veteran, it finds 
that he will not be prejudiced by its rendering of a decision 
on this issue.  Thus, it is not required to remand this case 
to the RO for issuance of a supplemental statement of the 
case (SSOC).

The Board will now consider the merits of the claim.  The 
Board has thoroughly reviewed the evidence of record, as 
summarized above, and the Board finds that, resolving all 
reasonable doubt in the veteran's favor, the criteria for 
assignment of a 100 percent schedular evaluation for PTSD is 
warranted under the rating criteria in effect prior to 
November 1996.  See 38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. §§ 4.7, 4.132, Diagnostic Code 9411 (1996); 
Johnson, 7 Vet. App. 95, 96; see also Karnas, 1 Vet. App. at 
312-313.  Initially, the Board notes that the medical 
evidence of record reveals that the veteran's PTSD has 
rendered him demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996); 
Johnson, 7 Vet. App. at 96.  Further, the medical evidence 
indicates that the veteran's PTSD has been and continues to 
be severe and has consistently resulted in low GAF scores.  
Under the Diagnostic Criteria from DSM-IV, these scores are 
appropriate where behavior is manifested by some impairment 
in reality testing or communication (e.g., speech is at times 
illogical, obscure or irrelevant) OR major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work).  See Quick 
Reference to the Diagnostic Criteria from DSM-IV 47 (1996) 
(emphasis added).

Overall, the veteran has demonstrated psychoneurotic 
symptomatology that includes aggressive behavior, abnormal 
movement and a preference for isolation in the community.  
His severe anxiety problem and anger, and the resulting 
decreased ability to perform even the most basic activities 
of daily functioning on a sustained basis, have been 
demonstrated during his treatment at a VA and a private 
nursing home.  This behavior is consistent with his GAF 
scores, the findings on mental status examinations, and his 
wife's description of his daily coping problems.  The Board 
finds the evidence of inability to obtain or sustain gainful 
employment to be uncontroverted.  In conclusion, after a 
review of all the evidence of record, it is the Board's 
judgment that the veteran's PTSD warrants a 100 percent 
evaluation, under the regulations in effect prior to November 
1996.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the 
Board notes that this claim is based on the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  In Fenderson v. 
West, 12 Vet. App. 119 (1999), the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (Court) held that 
the rule articulated in Francisco did not apply to the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability.  
Fenderson, 12 Vet. App. at 126; Francisco, 7 Vet. App. at 58.

The Board notes that it has recharacterized the issue on 
appeal in order to comply with Fenderson.  In that case, the 
Court held, in pertinent part, that the RO had never properly 
provided the appellant with a statement of the case 
concerning an issue, as the document addressing that issue 
"mistakenly treated the right-testicle claim as one for an 
'[i]ncreased evaluation for service[-]connected ... residuals 
of surgery to right testicle' ... rather than as a 
disagreement with the original rating award, which is what it 
was."  Fenderson, 12 Vet. App. at 132.  The Court then 
indicated that "this distinction is not without importance 
in terms of VA adjudicative actions," and remanded the 
matter for the issuance of a statement of the case.  Id.

As in Fenderson, the RO in this case has also misidentified 
the issue on appeal as a claim for an increased disability 
rating for the veteran's service-connected PTSD, rather than 
as a disagreement with the original rating award for this 
condition. However, in light of the fully favorable outcome 
of this claim, the Board sees no prejudice to the veteran in 
recharacterizing the issue on appeal to properly reflect the 
veteran's disagreement with the initial disability evaluation 
assigned to his PTSD.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

The veteran was dissatisfied with his initial rating for 
PTSD.  At the time of an initial rating, separate ratings can 
be assigned for separate periods of time based on the facts 
found, a practice known as "staged ratings."  Fenderson, 12 
Vet. App. at 126.  In this case, the RO granted service 
connection and originally assigned a 70 percent evaluation 
for PTSD as of February 19, 1992.  Subsequent to this 
decision, the RO granted an earlier effective date of the 
award, to May 2, 1991, the date of the veteran's original 
claim for benefits.  See 38 C.F.R. § 3.400 (1999).  The Board 
has reviewed all the evidence dating from the time of the 
original claim and has determined that from that time to the 
present the evidence has supported a 100 percent rating for 
the veteran's PTSD.  Fenderson, 12 Vet. App. at 119.

II.  Secondary Service Connection for Hypertension with post-
operative residuals of right hypertensive hemorrhage

The veteran contends that service connection is warranted for 
hypertension with post-operative residuals of right 
hypertensive hemorrhage because he believes that his PTSD, in 
particular symptoms of anger and irritability, aggravated his 
hypertension and eventually led to right frontal and 
intraventricular hemorrhage with significant residual 
disability.

Under 38 C.F.R. § 3.310(a), secondary service connection 
shall be awarded when a disability "is proximately due to or 
the result of a service-connected disease or injury . . . ."  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a) 
(1999).  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  A 
claim for secondary service connection, like all claims, must 
be well grounded.  Reiber v. Brown, 7 Vet. App. 513 (1995).

The Board finds that the veteran has submitted a well 
grounded claim.  VA treatment records diagnose the veteran 
with hypertension and status post-operative right frontal and 
intraventricular hemorrhage secondary to hypertension with 
significant residual disability.  VA records show that he is 
service-connected for PTSD.  Private medical evidence, 
including August 1997, October 1997 and February 2000 written 
statements from M. G. Buck, M.D., provides competent medical 
evidence of a nexus between the service-connected PTSD and 
the hypertension with post-operative residuals of right 
hypertensive hemorrhage.  See 38 U.S.C.A. § 5107(a); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied, 524 U.S. 
940 (1998)

As an initial matter, the Board is satisfied that the duty to 
assist mandated by 38 U.S.C.A. § 5107(a) has been fulfilled.  
The record is voluminous and includes service medical records 
which show "hi B. P. in past" and blood pressure reading of 
136/90 on pre-induction examination with no treatment or 
diagnosis of hypertension in service and no reference to 
hypertension and blood pressure reading of 138/90 on 
separation examination; service administrative records, 
including morning reports; VA treatment records dated from 
1991 to 2000; VA examination reports dated from 1991 to 1998; 
private physician written statements and treatment records 
dated from 1984 to 2000; lay statements; January 1995 hearing 
testimony provided by the veteran and his representative; a 
cassette tape; a written statement from the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR); a 
newspaper article; numerous medical articles; a July 2000 
(Veterans Health Administration) VHA opinion; and written 
statements prepared by the veteran and his representative.  
There is no indication that there are other records available 
that would be pertinent to the adjudication of this issue.  
Accordingly, the Board finds that the duty to assist mandated 
by 38 U.S.C.A. § 5107(a) has been satisfied.

The competent medical evidence which supports the veteran's 
claim that his hypertension with post-operative residuals of 
right hypertensive hemorrhage is secondary to his service-
connected PTSD includes an August 11, 1997, written statement 
from Dr. Buck, one of the veteran's treating physicians.  Dr. 
Buck stated that "[b]ecause of his chronic hypertension, 
which was the cause of the hemorrhage, there was evidence 
presented to me of a link between the control of hypertension 
and the anxieties of the post-traumatic stress syndrome from 
memories about Viet Nam."  In an October 30, 1997, written 
statement Dr. Buck reported that "[t]his patient was treated 
at the VA for this problem [PTSD] and physicians there felt 
like his hypertension was caused or aggravated by this post 
traumatic stress disorder."  He concluded, "I do feel there 
is a strong correlation between this patient's post traumatic 
stress disorder, hypertension, subsequent the cerebral 
hemorrhage, stroke, encephalopathy, seizure disorder and the 
residual neurologic and cognitive deficits that leave this 
patient severely disabled to this day."  In a February 11, 
2000, written statement, Dr. Buck reported that he saw the 
veteran in 1984 and 1985 for hypertension.  Dr. Buck 
indicated that the was uncertain as to the veteran's care 
between 1985 and 1990.  Dr. Buck reported:

I understand this patient has a history 
of post traumatic stress disorder and a 
service connected disability relating to 
this resulting from a tour of duty in 
Viet Nam in the military in about 1970.  
He has seen a psychiatrist locally for 
this problem, and also been seen at the 
VA hospital for this on a regular basis.  
Physicians at the VA hospital felt there 
may have been a correlation between post 
traumatic stress disorder and his 
hypertension.  He is followed by Dr. 
Goodin, psychiatrist, for the same 
problems and has been treated for 
depression related to this.  It is very 
possible that his post traumatic stress 
disorder aggravated his hypertension and 
contributed to the cerebral hemorrhage.

The veteran also submitted a letter which he had written to 
N. Kumar, M.D., Director of the Institute of Stress Medicine 
in Whitby, Canada, wherein Dr. Kumar apparently responded 
"yes" to two questions posed by the veteran:  (1) "Does 
stress affect the blood pressure?"; and (2) "Can a stress 
disorder which exists over a long period of time cause damage 
to the heart?".  The veteran also submitted a December 30, 
1999, statement from Dr. Goodin, a psychiatrist who treated 
the veteran from 1994 to 1997.  Dr. Goodin stated that "the 
psychological illness of Post Traumatic Stress Disorder 
having unique characteristics such as flashbacks, dreams of 
Vietnam experiences, anger, hostility, the inability to cope 
with the symtomatology [sic] of the Post Traumatic Stress 
Disorder, a lack of trust, repressed emotions and denial, 
etc. . . , can cause serious elevations of unstable blood 
pressure."  In addition, the veteran has submitted numerous 
medical articles which suggest a relationship between PTSD 
symptomatology and health problems involving the 
cardiovascular system.  

The record also contains competent medical evidence which 
does not support the veteran's claim that his hypertension 
with post-operative residuals of right hypertensive 
hemorrhage is secondary to his service-connected PTSD.  In a 
January 1998 addendum to a November 1997 VA examination 
report, a VA physician noted that the veteran's case had been 
"discussed . . . with the examining physician who stated 
that he does not feel that PTSD is a recognized risk factor 
for hypertension, hypertensive cardiovascular disease."  

Competent medical evidence which does not support the 
veteran's claim also includes the July 2000 VHA opinion 
prepared by Dr. Otero, Medical Director of the Behavioral 
Medical Service section of a VA Medical Center, who is also a 
Diplomate of the American Board of Psychiatry and Neurology.  
Dr. Otero opined that "it is less likely that PTSD caused or 
aggravated hypertension with post-operative residuals or 
right hypertensive hemorrhage than not."  The report noted 
that:

Research associating PTSD with 
neuroendocrine abnormalities is 
compelling and certainly warrants further 
investigation.  These interesting studies 
are limited in scope and do not examine 
the longitudinal course of patients with 
PTSD in order to determine if the risk of 
cardiovascular disease is significantly 
greater than that of the general 
population.  Correlation does not imply 
causation.  The fact that the patient 
claims to suffer from PTSD and is 
service-connected for this condition does 
not establish a direct link to his 
cerebral hemorrhage.  Replicable, 
prospective controlled clinical studies 
of PTSD and cardiac morbidity and 
mortality are necessary to establish a 
cause and effect relationship between the 
two.  While many psychiatrists believe 
that the autonomic hyperarousal 
associated with PTSD may contribute to 
cardiovascular disease, there is no 
consensus of opinion in the psychiatry 
community that PTSD causes cardiovascular 
disease.  This may change as more 
research is conducted.  . . .  
Cardiovascular disease has multiple 
causes, including alcohol abuse, smoking, 
obesity, sedentary lifestyle, among 
others.  Without doubt many veterans 
claiming to have cardiovascular disease 
would have developed it for these 
multiple factors whether they served in 
the military or not.  Valid research 
studies would have to control for these 
multiple factors in order isolate PTSD as 
a specific cause of cardiovascular 
disease and prove that the incidence and 
prevalence of such was greater than that 
from other likely causes.  The current 
state of knowledge does not yet establish 
that PTSD is causative of cardiovascular 
disease.  (emphasis in original).

Dr. Otero concluded that "[i]n my opinion, based on current 
research it is premature to conclude with any certainty that 
this patient's cerebral hemorrhage was a manifestation of 
cardiovascular disease caused by PTSD.  Therefore, it is NOT 
'at least as likely as not that PTSD caused or aggravated 
hypertension with post-operative residuals or right 
hypertensive hemorrhage.'" (emphasis in original).

The facts that the veteran has PTSD and has hypertension with 
post-operative residuals of right hypertensive hemorrhage are 
not in debate.  The question in this case is whether there is 
a relationship between the two disorders.  The Board notes 
that the veteran has not contended, and the evidence of 
record does not show, that service-connected for hypertension 
with post-operative residuals of right hypertensive 
hemorrhage on a direct basis is warranted. 

The veteran and his representative have repeatedly asserted, 
in numerous written statements, that his hypertension with 
post-operative residuals of right hypertensive hemorrhage is 
related to his service-connected PTSD.  However, they are 
laypersons, and, as such, are not competent to give an 
opinion requiring medical knowledge such as involved in 
making diagnoses or explaining the etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In the present case, there are several competent medical 
opinions of record which speak to the question of whether the 
veteran's hypertension with post-operative residuals of right 
hypertensive hemorrhage is related to PTSD.  The January 1998 
addendum to the 1997 VA examination report and the July 2000 
VHA opinion concluded that there was no connection between 
the veteran's hypertension with post-operative residuals of 
right hypertensive hemorrhage and his service-connected PTSD.  
The opinions of Drs. Buck, Kumar, and Goodin, along with the 
medical articles, suggest a different conclusion.

Given the somewhat contradictory nature of the evidence as 
regards a relationship between a current psychiatric disorder 
and service, it is the Board's task to determine the relative 
probative weight, if any, to be given to each of the 
aforementioned opinions.  This is so because, although 
service connection can be awarded for a disorder under 
circumstances where, after careful consideration of all 
procurable and assembled data, there exists a "reasonable 
doubt" as to the service origin of the disorder in question, 
see 38 C.F.R. § 3.102 (1998) (defining "reasonable doubt" 
in terms of "an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim"), service connection must be denied if the evidence 
in favor of the claim is outweighed by the evidence against 
it.  

The Board is not persuaded that the veteran's hypertension 
with post-operative residuals of right hypertensive 
hemorrhage is attributable to PTSD as the evidence against 
the claim outweighs the evidence in favor of the claim.  With 
regard to the opinions of Drs. Buck, Kumar, and Goodin, the 
Board finds that those opinions are entitled to little 
probative weight.  In the case of Dr. Kumar's responses, the 
Board notes, first, that Dr. Kumar did not specifically 
provide an opinion as to whether the veteran's hypertension 
with post-operative residuals of right hypertensive 
hemorrhage is related to his service-connected PTSD.  He 
simply stated that stress can affect blood pressure and that 
long-term stress can cause heart damage.  Second, there is no 
indication that Dr. Kumar's opinion was based on a review of 
the record in this case.  Third, Dr. Kumar's one-word 
responses do not shed any light on his reasoning for his 
response.  Thus, based on the fact that Dr. Kumar's opinion 
is so generalized, the fact that he apparently did not review 
the record in this case, and the fact that he did not provide 
a rationale for his responses, the Board attaches very little 
probative weight to his response.

In the case of Dr. Goodin's opinion, the Board finds that it 
also is entitled to little probative weight.  First, the 
Board notes that Dr. Goodin did not specifically provide an 
opinion as to whether the veteran's hypertension with post-
operative residuals of right hypertensive hemorrhage is 
related to his service-connected PTSD.  He simply stated that 
PTSD symptomatology can cause unstable blood pressure to be 
elevated.  Second, there is no evidence that his opinion was 
based on a review of the entire record in this case.  Third, 
Dr. Goodin's opinion was phrased in a vague and speculative 
manner.  Thus, based on the fact that Dr. Goodin's opinion 
was so generalized, the fact that he apparently did not 
review the record in this case, and the fact that his opinion 
was speculative and vague, the Board attaches very little 
probative weight to his statement.

In the case of Dr. Buck's opinions, the Board finds that they 
also are entitled to less probative weight.  The Board notes 
that Dr. Buck's August 1997 "opinion" is not really an 
opinion; it is better characterized as a report.  He stated 
"there was evidence presented to me of a link between the 
control of hypertension and the anxieties of the post-
traumatic stress syndrome . . . ."  Dr. Buck does not 
indicate any personal endorsement of the suggested 
relationship, nor does he reveal what the "evidence" 
presented to him consisted of.  Thus, because the August 1997 
"opinion" is vague, the Board attaches very little 
probative weight to that statement.

As regards the October 1997 opinion by Dr. Buck that there is 
a "strong correlation" between the veteran's PTSD and his 
hypertension with post-operative residuals of right 
hypertensive hemorrhage, the Board also finds that it does 
not have significant probative weight.  This is so because 
the opinion appears to be based at least in part, on 
erroneous information.  Prior to reaching his conclusion, Dr. 
Buck noted that the veteran's treating VA physicians believed 
there was a relationship between his hypertension and his 
PTSD.  However, there is no evidence in the record which 
supports such a statement; there is no competent medical 
evidence by a VA health care provider of a link between the 
veteran's hypertension and his PTSD.  As regards the February 
2000 opinion of Dr. Buck, it is similarly flawed.  Once 
again, Dr. Buck erroneously noted that VA physicians 
supported a link between the veteran's hypertension and his 
PTSD prior to reaching his conclusion that it was "very 
possible" that there was such a relationship.  In addition, 
the opinion was phrased in a speculative manner.

Dr. Buck's opinions are also entitled to less weight because 
there is no indication that he reviewed all the evidence of 
record prior to reaching any of his conclusions.  In fact, 
his own statements suggest that he did not review the 
evidence of record.  He admitted in his February 2000 
statement that he was unaware of the veteran's medical status 
between 1985 and 1990, the five years immediately prior to 
the veteran's right hypertensive hemorrhage.  Further, his 
recitation that VA physicians related the hypertension and 
the PTSD, when in fact there is no basis for such a statement 
in the VA medical records themselves, suggest that he did not 
review those records.  In addition, he provides no rationale 
for his opinions.  In conclusion, based on the fact that Dr. 
Buck's opinions were vague, on the whole; the fact that he 
apparently did not review the record in this case; and the 
fact that his opinions were conclusory, the Board attaches 
less probative weight to them.

The Board also has reviewed the numerous articles from 
medical journals the veteran has submitted and has concluded 
that less probative weight should be afforded to those 
documents.  The articles indicate there may be a relationship 
between PTSD and hypertension; however, they do not establish 
a medical relationship in this particular case between the 
veteran's service-connected PTSD and his hypertension with 
post-operative residuals of right hypertensive hemorrhage.  
Further, the medical journal evidence submitted by appellant 
only raises the possibility that there may be some 
relationship between PTSD and certain cardiovascular 
disorders.  The articles do not show that there is a direct 
causal relationship between PTSD and hypertension with post-
operative residuals of right hypertensive hemorrhage.  
Further, the conclusions reached are couched in vague terms.  
For example, one article submitted by the veteran concluded 
only that "[c]hronic posttraumatic stress disorder (PTSD) 
may increase the risk for associated psychiatric and medical 
illnesses."  Mark B. Hamner, Exacerbation of Posttraumatic 
Stress Disorder Symptoms with Medical Illnesses, 16 GENERAL 
HOSPITAL PSYCHIATRY, 135-37, 1994.  Another article stated that 
"repressed emotions . . . may contribute substantially to 
the development of essential hypertension."  Samuel J. Mann 
and Marianne Delon, Improved Hypertension Control after 
Disclosure of Decades-Old Trauma, 57 PSYCHOSOMATIC MEDICINE, 501-
05 (1995).  As the statements made in these medical articles 
are general, speculative, and inconclusive, they are afforded 
less probative weight.

The Board finds that the January 1998 addendum to the 1997 VA 
examination report and the July 2000 VHA opinion, which 
concluded that there was no connection between the veteran's 
hypertension with post-operative residuals of right 
hypertensive hemorrhage and his service-connected PTSD, are 
entitled to greater probative value.  It is readily evident 
from the statements that these physicians submitted that they 
conducted a full and thorough review of the veteran's claims 
folders, including his medical history, prior to offering 
their opinions.  The 1997 examining physician, who was 
contributed to the 1998 addendum, noted that he had made a 
"careful and thorough review" of the claims folders.  As 
regards the VHA opinion, Dr. Otero also noted that the claims 
folders had been reviewed.  Also, the conclusions of VA 
examination addendum and the VHA opinion were stated in very 
precise and clear language.  They were not speculative.

Further, greater probative value is afforded the VHA opinion 
as it was supported by a full explanation of the conclusion 
reached.  Significantly, Dr. Otero addressed medical research 
in the area of interrelationships between PTSD and 
hypertension, such as that discussed in the medical articles 
relied upon by the veteran.  Dr. Otero emphasized that 
"there is no consensus of opinion in the psychiatry 
community that PTSD causes cardiovascular disease" and 
further stated that more research was needed before such a 
conclusion could be reached.  The Board notes that some of 
the medical articles provided by the veteran reached the same 
conclusion that more research was necessary before a 
definitive connection could be made.  See Samuel J. Mann and 
Marianne Delon, Improved Hypertension Control after 
Disclosure of Decades-Old Trauma, 57 PSYCHOSOMATIC MEDICINE, at 
501 ("More attention to repressed emotions, and better means 
of studying them, are needed before the mystery of the links 
between psychological factors and essential hypertension are 
unraveled."); Mark B. Hamner, Exacerbation of Posttraumatic 
Stress Disorder Symptoms with Medical Illnesses, 16 GENERAL 
HOSPITAL PSYCHIATRY, AT 135 ("Prospective studies are needed to 
assess the impact of medical comorbidity on the course of 
PTSD.").

In light of the above, it is the Board's conclusion that the 
1998 VA examination addendum and the VHA opinion are entitled 
to greater weight than the private physician and medical 
journal opinions offered by the veteran, and that the 
preponderance of the evidence is therefore against the 
veteran's claim.  The preponderance of the evidence does not 
show that the veteran's hypertension with post-operative 
residuals of right hypertensive hemorrhage is related to his 
service-connected PTSD.  As the preponderance of the evidence 
is against the claim, the benefit-of-the-doubt rule is 
inapplicable, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 1991).















	(CONTINUED ON NEXT PAGE)



ORDER

The claim of entitlement to an earlier effective date for the 
award of service connection for PTSD is denied.  

Entitlement to a disability evaluation of 100 percent for 
PTSD is granted, subject to the laws and regulations 
governing the payment of monetary benefits.  

The claim of entitlement to service connection for 
hypertension with post-operative residuals of right 
hypertensive hemorrhage is denied. 



		
	CONSTANCE B. TOBIAS
	Veterans Law Judge
	Board of Veterans' Appeals


 



